Order entered February 10, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-01038-CR

                          RICHARD RAMON ANGTON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F13-55911-H

                                            ORDER

       The Court REINSTATES the appeal.

       On January 21, 2015, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On February 9, 2015, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the January 21, 2015 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE